Citation Nr: 1521743	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel 



INTRODUCTION

The Veteran had active duty service from May 1965 to December 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied service connection for PTSD and depressive disorder, NOS.  In December 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO in June 2011.

In June 2011, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for December 2011.  However, prior to the hearing, the Veteran withdrew his request for a hearing.  See 38 C.F.R.               § 20.704(e) (2014). 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A.   § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) for all claims that were received by VA or were pending before the AOJ on or after August 4, 2014.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The Veteran asserts that he suffers from PTSD and depressive disorder as a result of his service.  Specifically, he asserts that he had a "mental breakdown" during service during he which he attempted to jump from the deck of his ship and landed in the safety net.  Service treatment records reflect that, in September 1965, the Veteran was found smoking a cigarette in a huddled posture while sitting in a safety net on the fantail of his ship, with a pad of writing paper in his hand, and that he was subsequently diagnosed with an emotional instability reaction and a depressive reaction.  A September 1965 note indicates that the Veteran's "present problem probably extends back 1 to 2 years and is related to his being a high school dropout."  Post service, a November 1999 private treatment note related the Veteran's situational anxiety to multiple medical problems and being out of work while an October 2000 private treatment note related the Veteran's "stress" to being out of work.

Multiple etiology opinions are of record; however, none provides a probative opinion that adequately resolves either claim.  In October 2009 examination report, the VA examiner opined that the Veteran did not meet the criteria for PTSD and that the Veteran's depression was not caused by or a result of service as in-service "problems" were situationally related; no rationale was provided for this opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A January 2012 opinion from Dr. D. H., a VA psychiatrist, opined that the Veteran had diagnosis of PTSD that was caused by his service and noted that the Veteran had reported that his depression started during service but that she did not have any service records to review.  No rationale was provided for this opinion.  Id.  In a September 2012 opinion, this provider opined that the Veteran's in-service diagnosis of an emotional instability reaction "could certainly be based on symptoms of PTSD."  Such opinion is not sufficient to substantiate the claim due to the speculative or vague employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In a February 2013 examination report, a VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD based upon his description of the trauma and opined that his depressive disorder NOS was less likely as not caused by or a result of service; such opinion contained a rationale.   A January 2014 opinion from Dr. J. K., a VA psychiatrist, explained that the Veteran did meet the diagnostic criteria for PTSD and that the trauma was based upon an in-service event in which he either fell or jumped from the deck of the ship into the safety net below.  Similarly, a February 2014 VA examiner found that the Veteran did not meet the DSM-IV or DSM-5 criteria for a diagnosis of PTSD, that his presentation was most consistent with a diagnosis of obsessive-compulsive personality disorder and that his depression was not incurred during or proximal to service.  However, none of these providers addressed whether the Veteran's acquired psychiatric disorders preexisted service and was aggravated by service.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claims for service connection for PTSD and depressive disorder, NOS.  See 38 U.S.C.A.    § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the AOJ should also arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Cincinnati, Ohio VA Medical Center (VAMC) and the Clermont County Community Based Outpatient Clinic (CBOC), and that records from these facilities dated through August 2014 are associated with the file; however, more recent records may exist.  The Board also notes that the Veteran requested that VA obtain his updated treatment records from the Cincinnati VAMC and Clermont County CBOC in a March 2015 statement.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Cincinnati VAMC and the Clermont County CBOC (since August 2014) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.        § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Cincinnati VAMC and Clermont County CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2014.  Follow the procedures set forth in 38 C.F.R.            § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period)

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of the claimed PTSD and depressive disorder, NOS. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should identify all psychiatric diagnosis/es currently existing or present at any time pertinent to the current claims (even if currently resolved).    

If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she should reconcile such findings with the determinations of Dr. D. H. in the January 2012 and September 2012 opinions and Dr. J. K. in the February 2013 VA examination report. 

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying  the diagnosis and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  

With respect to each currently diagnosed psychiatric disorder other than PTSD, to include depressive disorder, NOS, the clinician should render an opinion, based on sound medical principles, addressing the following: 

(a) (1) Whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  The examiner should specifically address the September 1965 note finding the onset of symptoms prior to service entrance.

(b) For each psychiatric disorder for which there is no clear and unmistakable evidence of a preexisting disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly -stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




